PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
OONISHI et al.
Application No. 15/327,734
Filed: 20 Jan 2017
For: POWDERED FAT/OIL COMPOSITION, FOOD INCLUDING POWDERED FAT/OIL COMPOSITION, AND METHODS FOR PRODUCING SAME
:
:
:
:     SUA SPONTE WITHDRAWAL
:     OF HOLDING OF ABANDONMENT
:
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

On September 18, 2020, the examiner mailed a non-final Office action, which set a three-month shortened statutory period from the mail date to respond. On October 9, 2020, an interview was held between the examiner and applicant’s representative. On October 14, 2020, the examiner issued an Applicant-Initiated Summary summarizing the substance of the interview as follows: “The non-final mailed 9/18/20 is being withdrawn and a new non-final office action will be follow shortly.” Prior to the mailing of a new non-final Office action, the Office mailed a Notice of Abandonment on May 21, 2021.

A review of the record indicates the examiner did not withdraw the non-final Office action of September 18, 2020, and mail a new non-final Office action as stated in the Interview Summary. In view thereof, the Office mailed the Notice of Abandonment in error.  The Office sua sponte withdraws holding of abandonment. The application is restored to pending status to await action by the examiner.  

This matter is being referred to Technology Center Art Unit 1792 for appropriate action consistent with this decision.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.  

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions